Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-11 are currently pending and are addressed below.
Priority
Acknowledgement is made of applicant’s claim priority for foreign application CN201811182897.9 filed on October 11th, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 20th, 2020 are being considered by the examiner.
Drawings
The drawings are objected to because:
Fig. 3, S302, states “Randomly sample  sets…”, whereas it should state, --Randomly sample M sets-- as shown in ¶0061 of the specification;
Fig. 3, S303, states “…using the  sets of sample information” whereas it should state, ------…using the M sets of sample information-- as shown in ¶0062 of the specification;
Fig. 4, S401, states  “…an experience replay buffer ,…” whereas it should state, --…an experience replay buffer R,…-- as shown in ¶0070 of the specification;
Fig. 4, S401, states “…a UAV network topology ,…” whereas it should state --…a UAV network topology G…-- as shown in ¶0070 of the specification;

Fig. 4, S406, shows an arrow which has a tail on S406, and a head on S403 that states “Repeat for 1000 times”.  Examiner believes that the tail was intended to be positioned on S407, and the head intended to be positioned on S402 as shown in ¶0091 of the specification.
Fig. 5B, S509, the diamond states “…whether the UAV network diagram has connectivity” whereas it should state, --…whether the UAV network diagram G has connectivity--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 Equation 5 presents variables T , K , k , Uk , ik , ft , J , j , b(k)t,ik , Cthk , and et-1,j , which, while defined in the specification, claim 3, and claim 4, lack antecedent basis in claim 8. 
Claim 8 ll. 7 states, “…no more than the maximum movement distance…”, where it should read as, --…no more than a maximum movement distance…”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an observation information determination module” in claim 9;
“a control information determination module” in claim 9;
“a control module” in claim 9;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	Support for the observation information determination module, control information determination module, and control module.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an observation information determination module” in claim 9 line 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a control information determination module” in claim 9 line 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a control module” in claim 9 line 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites the limitation "a multi-UAV continuous movement control method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a multi-UAV continuous movement control method" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Re. claim 11 – Applicant is claiming a computer readable storage medium, which is directed to non-statutory subject matter.  The claim recites limitation “A computer readable storage medium, storing computer executable instructions which, when executed by a processor, implements a multi-unmanned aerial vehicle (UAV) continuous movement control method for energy efficient communication coverage according to claim 1”.  The applicant does not cite a “non-transitory” term, and could be interpreted as a carrier wave.  It is suggested that the applicant amend the claim 11 to include the “non-transitory” term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Energy-Efficient UAV Control for Effective and Fair Communication Coverage: A Deep Reinforcement Learning Approach”; hereinafter Liu) in view of Zhou et al. (U.S. 2019/0004518; hereinafter Zhou).
Re. claim 1, Liu teaches a multi-unmanned aerial vehicle (UAV) continuous movement control method for energy efficient communication coverage (Liu; Abstract, i.e., ...it is challenging to control a group of UAVs to achieve certain communication while preserving their connectivity and minimizing their energy consumption ... toward this end a deep-reinforcement based method for UAV control is presented), comprising:
determining observation information at a current moment (Liu; pg. 2062 ¶0005, i.e., at each epoch t, the agent observes state st; meaning that observation information is determined at a current moment/epoch), the observation information (Liu; pg. 2062 ¶0012, i.e., state st , which consists of three parts of observation information) comprising one or more of the following information: energy consumption information of a UAV (Liu; pg. 2062 ¶0012, i.e., state st consists of eti , the current energy consumption of UAV i), coverage indication information of users covered by a UAV network facilitated by the UAV (Liu; pg. 2062 ¶0012, i.e., state st consists of btk , the current coverage state of the users within each point of interest; where coverage state is either btk = 0 for no coverage, or btk = 1 for receiving coverage) or coverage fairness information of the UAV network (Liu; pg. 2061 ¶0006 – pg. 2062 ¶0003, i.e., a control policy is aimed for that can maximize the fairness index for coverage).
determining control information corresponding to the observation information using a deep deterministic policy gradient (DDPG) model according to the observation information (Liu; pg. 2059 ¶0002, i.e., the commonly-used method for continuous control is the actor-critic method, so the Deep Deterministic Policy Gradient (DDPG) was chosen),
…a DDPG algorithm (Liu; DRL-EC3 Algorithm 1; pg. 2068 ¶0005, i.e., DRL-EC3 is established to be based on actor-critic method DDPG)…
controlling the UAV to move according to the control information (Liu; pg. 2062 ¶0012, i.e., a DRL (deep reinforcement learning) agent periodically collects the state of the UAV network, finds the best action using DRL-EC3 (DRL-based Energy-efficient Control for Coverage and Connectivity), and deploys it by sending commands to move UAVs).
	Yet, Liu does not explicitly teach:
wherein the DDPG model is generated from … sample information as an input, the sample information indicating a mapping relationship between sampled observation information and sampled control information;
	However, in the same field of endeavor, Zhou teaches:
wherein the DDPG model is generated (Zhou; Fig. 1 Step 102, i.e., train the deep neural network with the training data to obtain/generate an unmanned aerial vehicle control model) from … sample information as an input, the sample information indicating a mapping relationship between sampled observation information and sampled control information (Zhou; Fig. 1, ¶0088-
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multi-unmanned aerial vehicle continuous movement control method of Liu by the DDPG model generation technique of Zhou for the purpose of training and improving the pre-existing neural network adapted for flight control of the UAV using real-world data (Zhou; ¶0120).
Re. claim 10, the combination of Liu and Zhou teaches the method of claim 1.  Liu further teaches:
A multi-unmanned aerial vehicle (UAV) continuous movement device for energy efficient communication coverage… (Liu; Abstract, i.e., ...it is challenging to control a group of UAVs to achieve certain communication while preserving their connectivity and minimizing their energy consumption ... toward this end a deep-reinforcement based method for UAV control is presented, see at least Fig. 1),
	Yet, Liu does not explicitly teach:
the memory is configured to store computer executable instructions; and
the at least a processor executes the computer executable instructions stored in the memory, causing the processor to execute a … UAV continuous movement control method for energy efficient communication coverage
	However, in the same field of endeavor, Zhou teaches:
the memory (Zhou; Fig. 3 Memory 028) is configured to store computer executable instructions (Zhou; ¶0053, i.e., a memory for storing one or more programs; meaning that the memory stores computer executable instructions); and
the at least a processor (Zhou; Fig. 3 Processing Unit 46) executes the computer executable instructions stored in the memory, causing the processor to execute a … UAV continuous movement control method (Zhou; ¶0046-¶0054, i.e., the device comprising one or more processors that execute one or more programs enabling the implementation of unmanned aerial vehicle control) …
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the multi-unmanned aerial vehicle continuous movement control method of Liu and Zhou by the processor and memory of Zhou for the purpose of training and improving the pre-existing neural network adapted for flight control of the UAV using real-world data (Zhou; ¶0120).
Re. claim 11, the combination of Liu and Zhou teaches the method of claim 1.  Liu further teaches:
…a multi-unmanned aerial vehicle (UAV) continuous movement control method for energy efficient communication coverage (Liu; Abstract, i.e., ...it is challenging to control a group of UAVs to achieve certain communication while preserving their connectivity and minimizing their energy consumption ... toward this end a deep-reinforcement based method for UAV control is presented),
	Yet, Liu does not explicitly teach:
A computer readable storage medium, storing computer executable instructions which, when executed by a processor, implements a … unmanned aerial vehicle (UAV) continuous movement control method…
	However, in the same field of endeavor, Zhou teaches:
A computer readable storage medium (Zhou; Fig. 3 Memory 028), storing computer executable instructions (Zhou; ¶0053, i.e., a memory for storing one or more programs) which, when executed by a processor, implements a … unmanned aerial vehicle (UAV) continuous movement control method (Zhou; ¶0046-¶0054, i.e., the device comprising one or more processors that execute one or more programs enabling the implementation of unmanned aerial vehicle control)…
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the multi-unmanned aerial vehicle continuous movement control method of Liu and Zhou by the computer readable storage medium of Zhou for the purpose of training and improving the pre-existing neural network adapted for flight control of the UAV using real-world data (Zhou; ¶0120).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhou and further in view of Alzenad et al. (“3-D Placement of an Unmanned Aerial Vehicle Base Station for Maximum Coverage of Users With Different QoS Requirements”; hereinafter Alzenad).
Re. claim 2, the combination of Liu and Zhou teaches the method according to claim 1.  Liu further teaches:
wherein a reward function of the DDPG model (Liu; pg. 2063 Equation 7) comprises one or more of the following parameters:
a coverage fairness parameter of the UAV network at the current moment (Liu; pg. 2062 Equation 2, pg. 2063 ¶0007, i.e. ft is the fairness index calculated based on the current coverage scores), and an energy consumption parameter of the UAV from a last moment to the current moment (Liu; pg. 2063 ¶0007, i.e., Δeti = eti – eti-1 is the incremental energy consumption; meaning that the reward function comprises one or more of a QoS/coverage requirement parameter, a coverage fairness parameter, and an energy consumption parameter).
	Yet, the combination of Liu and Zhou does not explicitly teach:
a total quality-of-service (QoS) requirement parameter of users at the current moment
	However, in the same field of endeavor, Alzenad teaches:
a total quality-of-service (QoS) requirement parameter of users at the current moment (Alzenad; pg. 39 Equation 11, pg. 39 ¶0007-¶0010, i.e., QoS kth of a user, in decibels, can be expressed as the transmit power of the UAV-BS (base station) in decibels minus the noise power in decibels, minus the SNR (signal-to-noise ratio) threshold in decibels; meaning that the QoS requirement of users can be parameterized as a summation in a coverage area)
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multi-unmanned aerial vehicle continuous movement control method of Liu and Zhou by the total QoS requirement parameter of Alzenad for the purpose of solving the optimal position of a UAV to cover the most users possible (Alzenad; pg. 38 ¶0007).

Re. claim 3, the combination of Liu, Zhou, and Alzenad teaches the method of claim 2.  Liu further teaches:
		the reward function (Liu; pg. 2063 Equation 7) fulfils Eq. (1)
	Liu discloses the necessary formula for calculating the reward value of the DDPG model at a moment/epoch t in regards to UAV coverage, coverage fairness, and energy efficiency (see pg. 2063, Equation 7).  Yet, Liu is silent as to applying a QoS requirement to the reward function.

    PNG
    media_image1.png
    56
    396
    media_image1.png
    Greyscale

Where rt is the reward function of the DDPG model at a moment t, A is the total QoS requirements of users, f, is a coverage fairness index of the UAV network at the moment t, and                         
                            
                                
                                    ∑
                                    
                                        j
                                        ϵ
                                        J
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            t
                                            -
                                            1
                                            ,
                                             
                                            j
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            t
                                            -
                                            1
                                            ,
                                            j
                                        
                                    
                                
                            
                             
                        
                    is the total energy consumption of all UAVs from all UAVs from the moment t – 1 to the moment t.
	However, in the same field of endeavor, Alzenad teaches determining a total QoS threshold (Alzenad; pg. 39 ¶0010, QoS requirement Lk-th) of users in terms of decibels.  Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method of Liu, Zhou, and Alzenad by the QoS requirement of Alzenad for the purpose of solving the optimal position of a UAV to cover the most users possible (Alzenad; pg. 38 ¶0007).
Furthermore, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a reward function (Liu; Equation 7, page 2063), as shown by Liu.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Re. claim 4, the combination of Liu, Zhou, and Alzenad teaches the method of claim 2.  Alzenad further discloses the necessary formulas to compute the maximum number of supported users in an area, based on a QoS requirement threshold (see Equation 11, page 39), where the function of Rk(h) reflects the maximum radius/distance that the QoS requirement of Lk-th can be met (see expression 8), and the value of uik is a binary variable that indicates whether a user is within the coverage radius Rk(h) (Alzenad; pg. 39 ¶0012-¶0013).


Re. claim 5, the combination of Liu, Zhou, and Alzenad teaches the method of claim 2.  Alzenad discloses the necessary formula to compute the distance requirement for a user ujk within a radius Rk in order to meet the QoS requirement threshold provided by a UAV (see Equation 11, page 39).  However, Alzenad is silent as to applying the mathematical formula for computing the QoS itself.

    PNG
    media_image2.png
    26
    414
    media_image2.png
    Greyscale
 
Where C(k)t,ikj is a QoS of a user ik in the set Uk provided by the j-th UAV at a moment t, M1 is a constant that is marginally greater than the maximum Cthk, Cthk is aPage 33 of 45LPTF2505 CNBLUSP201809481QoS requirement threshold of users in the set Uk, and b(k)t,ik- = maxjϵJ{b(k)t,ik}- represents whether a user u(k)ik in the set Uk is covered at the moment t.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the QoS for a radius Rk (see Equation 11, page 39) as shown by Alzenad.  Since the invention failed to provide novel or unexpected 

Re. claim 6, the combination of Liu, Zhou, and Alzenad teaches the method of claim 4.  Liu further discloses the necessary, updated reward function to reflect the penalty administered when a UAV moves beyond an airspace boundary, or loses connection (Liu; pg. 2063 Algorithm 1 ll. Steps 11-20).  However, Liu is silent as to applying the mathematical formula for computing the penalty value itself.

    PNG
    media_image3.png
    29
    517
    media_image3.png
    Greyscale

Where α = 1 / (12500|J|) and ß = 3 / |J| - 9/(25|J|) are coefficients for adjusting the reward function, |J| is the number of UAVs in the UAV network, and

    PNG
    media_image4.png
    428
    640
    media_image4.png
    Greyscale

Where xt,j is the longitude of a j-th UAV at moment t, yt,j is the latitude of the j-th UAV at moment t, ht,j is the altitude of the j-th UAV at moment t, xl is the minimum value of xt,j , xu is the maximum value of xt,j , yl is the minimum value of yt,j , yu is the maximum value of yt,j , hl is the minimum value of ht,j , hu is the maximum value of ht,j , and υ1 is a constant.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because 

Re. claim 7, the combination of Liu, Zhou, and Alzenad teaches the method of claim 5.  Liu further discloses the necessary, updated reward function to reflect the penalty administered when a UAV moves beyond an airspace boundary, or loses connection (Liu; pg. 2063 Algorithm 1 ll. 11-20).  However, Liu is silent as to applying the mathematical formula for computing the penalty value itself.

    PNG
    media_image3.png
    29
    517
    media_image3.png
    Greyscale

Where α = 1 / (12500|J|) and ß = 3 / |J| - 9/(25|J|) are coefficients for adjusting the reward function, |J| is the number of UAVs in the UAV network, and

    PNG
    media_image4.png
    428
    640
    media_image4.png
    Greyscale

Where xt,j is the longitude of a j-th UAV at moment t, yt,j is the latitude of the j-th UAV at moment t, ht,j is the altitude of the j-th UAV at moment t, xl is the minimum value of xt,j , xu is t,j , yl is the minimum value of yt,j , yu is the maximum value of yt,j , hl is the minimum value of ht,j , hu is the maximum value of ht,j , and υ1 is a constant.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a reward value with applied penalty, as shown by Liu.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Re. claim 8, the combination of Liu , Zhou, and Alzenad teaches the method of claim 2.  Liu further teaches:
the reward function fulfils a condition represented by Eq. (5) (Liu; pg. 2063 Equation 7)
Liu discloses the necessary formula for computing the reward value of the DDPG model at a moment/epoch t in regards to UAV coverage, coverage fairness, and energy efficiency (see pg. 2063, Equation 7).  Yet, Liu is silent as to applying a QoS requirement and a movement distance to the reward function.

    PNG
    media_image5.png
    101
    483
    media_image5.png
    Greyscale

	Wherein the constraints of the Eq. (5) are as follows: C(k)t,ikj ≤ Cthk + M1(b(k)t,ik – 1) is fulfilled, and the UAV network has connectivity, and all UAVs are within a target airspace, and a t-1,j of a UAV of the UAV network from a moment t – 1 to the moment t is no more than the maximum movement distance between two moments.
However, in the same field of endeavor, Alzenad teaches determining a total QoS threshold (Alzenad; pg. 39 ¶0010, QoS requirement Lk-th) of users in terms of decibels.  Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method of Liu, Zhou, and Alzenad by the QoS requirement of Alzenad for the purpose of solving the optimal position of a UAV to cover the most users possible (Alzenad; pg. 38 ¶0007).
Furthermore, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a reward function, as shown by Liu.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Liu.
Re. claim 9, Zhou teaches a … unmanned aerial vehicle (UAV) continuous movement control apparatus (Zhou; Fig. 3, ¶0046-¶0054, i.e., there is provided a device for implementing any above-mentioned method, including control information output of an unmanned aerial vehicle), comprising:
an observation information determination module (Zhou; ¶0189, i.e., a measurement unit), configured to determine observation information at a current moment (Zhou; ¶0189, i.e., a measurement unit configured to obtain sensor data of the controlled unmanned vehicle),
a control information determination module (Zhou; ¶0190, i.e., a control information obtaining unit), configured to determine control information corresponding to the observation information (Zhou; ¶0190, i.e., a control information obtaining unit configured to input the sensor data into the UAV control model, to obtain control information output by the UAV model; meaning that the control information output in response to the sensor data / observation information is determined from the UAV model) using a deep deterministic policy gradient (DDPG) model according to the observation information (Zhou; ¶0074, i.e., the deep neural network is trained with the training data to obtain a UAV control model; ¶0147, i.e., the neural network is a deep reinforcement learning neural network based on DDPG (Deep Deterministic Policy Gradient); meaning that a DDPG model is used to determine control information from observation information)
wherein the DDPG model is generated … with sample information as an input (Zhou; Fig. 1 Step 102, i.e., train the deep neural network with the training data to obtain an unmanned aerial vehicle control model; ¶0147, i.e., the neural network is a deep reinforcement learning neural network based on DDPG (Deep Deterministic Policy Gradient); meaning that sample/training data is input in order to generate a UAV control model from the DDPG neural network), the sample information indicating a mapping relationship between sample observation information and sampled control information (Zhou; Fig. 1, ¶0088-¶0090, i.e., Step 102 comprises selecting, from a set of samples, a group of training samples formed by the sensor data (observation information), the target state information, and the control information, whose correspondence relationship has already been built; meaning that a correspondence/mapping relationship between the sensor/sample observation information and the sampled control information); and
a control module (Zhou; ¶0191, i.e., a control information output unit), configured to control the UAV to move according to the control information (Zhou; ¶0191, i.e., a control information output unit configured to output the control information to the controlled UAV; meaning that the UAV is controlled according to the output control information).
	Yet, Zhou does not explicitly teach:
multi-unmanned aerial vehicle (UAV) continuous movement control…
the observation information comprising one or more of the following information: energy consumption information of a UAV, coverage indication information of users covered by a UAV network facilitated by the UAV or coverage fairness information of the UAV network;
…a DDPG algorithm…
	However, in the same field of endeavor, Liu teaches:
multi-unmanned aerial vehicle (UAV) continuous movement control (Liu; Abstract, i.e., ...it is challenging to control a group of UAVs to achieve …
the observation information comprising one or more of the following information: energy consumption information of a UAV, coverage indication information of users covered by a UAV network facilitated by the UAV or coverage fairness information of the UAV network (Liu; pg. 2068 ¶0003, each UAV may observe its covered Point-of-Interest (PoI) coverage and its own energy consumption);
…a DDPG algorithm (Liu; DRL-EC3 Algorithm 1; pg. 2068 ¶0005, i.e., DRL-EC3 is established to be based on actor-critic method DDPG)…
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the UAV continuous movement control device of Zhou by the multi-unmanned aerial vehicle continuous movement control technique of Liu for the purpose of maximizing an energy efficiency function while ensuring effective and fair communication coverage (Liu; pg. 2060 ¶0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667